448 So. 2d 36 (1984)
James R. BAKER, Appellant,
v.
STATE of Florida, Appellee.
No. AV-455.
District Court of Appeal of Florida, First District.
March 27, 1984.
Appellant pro se.
Jim Smith, Atty. Gen., and T. Edward Austin, Jr., Asst. Atty. Gen., for appellee.
PER CURIAM.
The trial court's order of 19 October 1983, denying appellant's Rule 3.850 motion dated 27 July 1983, is affirmed. The Rule 3.850 motion is not in substantial compliance with the provisions of the Rule in that it is not under oath and fails to contain the information required by paragraphs (b) and (c) of the Rule. See Catlett v. State, 367 So. 2d 735 (Fla. 4th DCA 1979).
AFFIRMED.
MILLS and WENTWORTH, JJ., and McCORD (Retired), Associate Judge, concur.